Citation Nr: 1211870	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for a lumbosacral strain and assigned an initial 20 percent disability rating, effective September 24, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on a June 2009 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he had received treatment for his low back disability from Dr. Beales at 864 Broadway in Bayonne, New Jersey.  In October 2009, the RO sent a letter to Dr. Beales at the provided address and requested all available treatment records.  This letter was returned as undeliverable.  The RO subsequently asked the Veteran to clarify the correct mailing address for Dr. Beales, but he has continued to report the same address as that provided on the June 2009 VA Form 21-4142.

In July 2010, the Veteran's representative submitted a letter from Dr. Dunlap-Beales dated in June 2010 in which she provided a summary of the Veteran's treatment for the low back disability.  However, no specific treatment records were provided.  VA has a duty to seek records for treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

Dr. Dunlap-Beales' letter included a current address.  There is no evidence that any efforts have yet been taken to contact Dr. Dunlap-Beales at that address in order to obtain relevant treatment records.  

A remand is therefore necessary to attempt to obtain all relevant treatment records for a low back disability from Dr. Dunlap-Beales at the address listed on her June 2010 letter or any other current address.

Furthermore, if any additional evidence received reflects that the Veteran's service-connected low back disability may have worsened since his most recent VA examination in January 2009, he should scheduled for a new VA examination to assess the severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a low back disability from Dr. Dunlap-Beales (an address is reported in her July 2010 letter).

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  If, and only if, any additional evidence has been received which reflects that the Veteran's low back disability may have worsened since his January 2009 VA examination, schedule him for a new VA examination to evaluate the current severity of his service-connected low back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also specify the nerves affected by the low back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The AOJ should review any examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


